DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending. Following the amendment on November 21, 2022, claims 1-20 are entitled to the benefit of the prior applications. The claim objections are withdrawn due to the amendment. The indefiniteness rejection of claims 1-20 is maintained as it is still unclear which blade’s top surface portion or blade’s leading edge the hardened tip is being applied to in claim 1.

Election/Restrictions
Applicant's election with traverse of Figures 5-8 in the reply filed on November 21, 2022 is acknowledged.  The traversal is on the ground(s) that (1) there was not an election requirement in the parent case, and (2) the claims are generic.  First, note that restrictions requirements and elections do not carry over to a continuation (MPEP 819), and restriction requirements of each application should be evaluated based on their own merits. As set forth in the previous office action, it was held that claims 1-4, 9-11 and 18-20 are generic, while claims 5-8, and 12-17 are directed to particular species. Note that the hardened tips protrude, in Figures 5-8, relative to blade structure, and form the first portion (see claim 5) which pushes the molten metal toward the second portion. Although, claim 1 is generic, there are still dependent claims 5-8, and 12-17 which appear to recite mutually exclusive limitations.
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant’s arguments, see page 5, filed November 11, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tetkoskue (US 2013/0224038) or Cooper (US US 2004/0115079).
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive. Applicant argues that the recitation of “a top surface portion” is not indefinite since it would have been clear to a person of ordinary skill in the art that the hardened tip forms part of the top surface portion and part of the leading edge (pages 4-5). In response to applicant’s argument that it would have been clear to a person of ordinary skill in the art that the hardened tip forms part of the top surface portion and part of the leading edge, the Examiner maintains that claim 1 is indefinite since the claim establishes multiple instances of the top surface portion and the leading edge corresponding to each rotor blade. Accordingly, it is still unclear which blade(s) the hardened tip is being applied to. Additionally, note that (c) a hardened tip is not defined as being part of each of the rotor blades, rather it is defined as being part of the rotor which includes (b) a plurality of rotor blades. This raises another issue, since it is unclear how an element separate from each of the rotor blades forms part of the top surface portion and the leading edge of the rotor blade. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connective portion in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the hardened tip forms 30-100% of the top surface portion, and 30-100% of the leading edge”. Note that top surface portion and the leading edge which are defined in each of the plurality of rotor blades, however the claim establishes the hardened tip as a separate element (c) of the rotor. It is unclear of the relationship of the hardened tip and the rotor blade. Specifically, is the hardened tip a separate element of the rotor than the plurality of rotor blades? Additionally, how a does the hardened tip form edges and surfaces of the rotor blade, if these edges are defined by structures of the rotor blade? Note that dependent claim 5 further recites that “the leading edge that comprises the hardened tip” which suggests that the hardened tip is part of each rotor blade. The Examiner is interpreting the hardened tip as being part of the rotor blade.
Claim 1 also recites the limitations "the top surface portion" and “the leading edge” in line 6.  There is insufficient antecedent basis for these limitations in the claim as the claim establishes a plurality of rotor blades, each with a respective top surface portion and leading edge. Accordingly, it is unclear which top surface portion(s) and leading edge(s) is/are being referenced, and how many “hardened tips” are being established. Note that claim 19 recites “the hardened tip of each rotor blade”, so it appears that applicant is establishing multiple instances of “hardened tip” corresponding to each rotor blade.
Claim 14 recites “the top surface” in line 2, however claim 1 already establishes “a top surface portion”. Accordingly, it is unclear whether the recitation is claim 14 is the same element as previously established, or whether the recitation in claim 14 is establishing another surface.
Claims 2-20 are indefinite based on their dependency on the above claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12, and 18-20, as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetkoskie (US 2013/0224038).
In regards to claim 1, Tetkoskie et al. disclose a rotor (Figs. 2-9) for use in molten metal, the rotor comprising (a) a body portion (ex. 301), (b) a plurality of rotor blades (ex. 306, 312), each rotor blade has (i) a leading edge (A) on a leading surface (ex. 307, 313); (ii) a trailing edge (B), and (iii) a top surface portion (ex. top of 308) between the leading edge and trailing edge, and (c) a hardened tip (ex. 308) comprising material at least twice as hard as the body portion (ceramic tip, graphite body pars. 37-39), wherein the hardened tip forms 100% of the top surface and 100% of the leading edge (ex. Fig. 7).
Note that the hardened tip 308 is a separate element of the rotor which includes fingers 312 that form the leading edge and top surfaces of the blade(s) formed by vanes 307 and fingers 312.

    PNG
    media_image1.png
    270
    394
    media_image1.png
    Greyscale

Annotated Figure 7 of Tetkoskie
In regards to claim 2, Tetkoskie discloses the hardened tip is comprised of material between 2-3 times, 2-4 times, or 2-5 times as hard as the body portion (ceramic tip, graphite body pars. 37-39). 
In regards to claim 3, Tetkoskie discloses the hardened tip is cemented to the body portion (pars. 29-30).
In regards to claim 4, Tetkoskie discloses the hardened tip is comprised of silicon carbide and the body portion is comprised of graphite (pars. 37-39).
In regards to claim 9, Tetkoskie discloses the body portion has grooves (316) formed in each rotor blade, wherein the grooves are configured to receive a corresponding extension of each tip (Fig. 8).
In regards to claim 10, Tetkoskie discloses the plurality of blades comprises three rotor blades (note that each embodiment with four blades includes three blades). 
In regards to claim 11, Tetkoskie discloses a connective portion (308) configured to connect to a rotor shaft.
In regards to claim 12, Tetkoskie discloses a flow-blocking plate (301) at a bottom of the rotor.
In regards to claim 18, Tetkoskie discloses the hardened tip extends along part of each leading surface (ex. 307, 313).
In regards to claim 19, Tetkoskie discloses each rotor blade has an outermost edge (at a radial outerside of each blades formed by 307, 312) and the hardened tip of each rotor blade extends along part of the outermost edge (Figs. 2-9).
In regards to claim 20, Tetkoskie discloses a molten metal pump (32) including the rotor (Fig. 1).

Claim(s) 1-8, 10-15, and 18-20, as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US 2004/0115079).
In regards to claim 1, Cooper discloses a rotor (impeller 100, Fig. 2; also see Figs. 13, 15-17) for use in molten metal, the rotor comprising (a) a body portion, (b) a plurality of rotor blades (ex. 102), each rotor blade has (i) a leading edge on a leading surface (see Fig. 2); (ii) a trailing edge (see Fig. 2), and (iii) a top surface portion (top of 102, Fig. 2) between the leading edge and trailing edge, and (c) a hardened tip (100C, see pars. 56, 75) comprising material (ex. “silicon carbide, pars. 16, 75) at least twice as hard as the body portion (graphite, par. 16, 59, 73), wherein the hardened tip forms 30-100% of the top surface and 30-100% of the leading edge (pars. 76, 81, 85, note that the coating can be applied to the entire impeller structure, ex. 100% of the top surface portion and leading edge).
In regards to claim 2, Cooper discloses the hardened tip is comprised of material between 2-3 times, 2-4 times, or 2-5 times as hard as the body portion (ceramic coating, graphite body pars. 73, 75). 
In regards to claim 3, Cooper discloses the hardened tip is cemented to the body portion (pars. 76-80).
In regards to claim 4, Cooper discloses the hardened tip is comprised of silicon carbide and the body portion is comprised of graphite (pars. 16, 73, 75).
In regards to claim 5, Cooper discloses each rotor blade has a first portion (angled portion) and a second portion (vertical portion, see Figs. 16, 17), and the first portion pushes the molten metal towards the second portion, and the second portion pushes the molten metal outward, wherein the first portion has the leading edge that comprises the hardened tip (with the coating being applied to the leading edge).
In regards to claim 6, Cooper discloses the hardened tip forms at least part of the first portion (with the coating being applied to the first portion).
In regards to claim 7, Cooper discloses the hardened tip forms at least part of the second portion (with the coating being applied to the second portion).
In regards to claim 8, Cooper discloses each rotor blade includes a recess on the side opposite the first portion (see Figs. 16 at 2002, see Fig. 17), each recess for enlarging an opening between each rotor blade to allow more molten metal to pass through the opening.
In regards to claim 10, Cooper discloses the plurality of blades comprises three rotor blades (Figs. 2, 13, 15-17). 
In regards to claim 11, Cooper discloses a connective portion (114) configured to connect to a rotor shaft.
In regards to claim 12, Cooper discloses a flow-blocking plate (110) at a bottom of the rotor.
In regards to claim 13, Cooper discloses a bearing surface (110) comprised of ceramic (with coating applied thereon).
In regards to claim 14, Cooper disclsoes the first poriton of each rotor blade has a horizontally-extending projection with a top that is part of the top surface and with a bottom surface (Figs. 16-17).
In regards to claim 15, Cooper discloses the second portion of each rotor blade is vertical (Figs. 16-17).
In regards to claim 18, Cooper discloses the hardened tip extends along part of each leading surface (with the coating being applied on the leading surfaces).
In regards to claim 19, Cooper discloses each rotor blade has an outermost edge (radial outside) and the hardened tip of each rotor blade extends along part of the outermost edge (with the coating being applied on the outer surfaces of the impeller, ex. Fig. 2).
In regards to claim 20, Cooper discloses a molten metal pump including the rotor (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetkoskie (US 2013/0224038) in view of Cooper (US Patent 6,689,310).
In regards to claim 5, Tetkoskie discloses various impeller configurations, however do not explicitly disclose each rotor blade has a first portion and a second portion, and the first portion pushes molten metal towards the second portion, and the second portion pushes molten metal outward, wherein the first portion has the leading edge.
Cooper ‘310 discloses an impeller (300) with each rotor blade has a first portion (302B) and a second portion (302A), and the first portion pushes molten metal towards the second portion, and the second portion pushes molten metal outward (Fig. 4), wherein the first portion comprises a leading edge (316, Fig. 4).
Tetkoskie discloses a rotor for molten metal with various impeller configurations, however do not explicitly disclose the impeller with a first portion and a second portion. Cooper, which is also directed to a rotor for a molten metal pump, disclose a dual flow impeller with a first portion and a second portion that improves the efficiency (Col. 3, line 1-17, Col. 7, lines 35-45). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the rotor of Tetkoskie by providing each rotor blade has a first portion and a second portion, and the first portion pushes the molten metal towards the second portion, and the second portion pushes the molten metal outward, wherein the first portion has the leading edge, as taught by Cooper, such that the first portion has the leading edge that comprises the hardened tip, to improve the efficiency of the impeller (Cooper Col. 3, line 1-17, Col. 7, lines 35-45).
In regards to claim 6, the modified rotor of Tetkoskie, as modified by Cooper ‘310 (see Figs. 4-6), comprises the hardened tip further forms at least part (see 320, Cooper Fig. 6) of the first portion (also see Tetkosie Figs. 7-9).
In regards to claim 7, the modified rotor of Tetkoskie comprises each hardened tip further forms at least part of the second portion (see Tetkoskie Figs. 7-9 with the extension of the cap extending to the vane portion, par. 38).
In regards to claim 8, the modified rotor of Tetkoskie comprises each rotor blade includes a recess between each rotor blade (Tetoskie Figs. 7-9, Cooper ‘310 Figs. 4-6), each recess (350 Cooper ‘310) for enlarging the opening between each rotor blade to allow more molten metal to pass through the opening.
In regards to claim 14, the modified rotor Tetkoskie, as modified by Cooper ‘310 (see Figs. 4-6), comprises the first portion (Cooper 312B) of each rotor blade has a horizontally-extending projection with a top that is part of the top surface (312, Cooper Fig. 4) and with a bottom surface (318, Cooper Fig. 4).
In regards to claim 15, the modified rotor of Tetkoskie, as modified by Cooper ‘310 (see Figs. 4-6), comprises the second portion (302A) of each rotor blade is vertical.
In regards to claim 16, the modified rotor of Tetkoskie, as modified by Cooper (see Figs. 4-6), comprises the bottom surface (318) of each horizontally-extending projection (302B) is formed at a 10-60 degree (see 45 degrees Col. 7, line 26) downward angle relative to a horizontal axis.

Claim 13 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Tetkoskie (US 2013/0224038) in view of Cooper (US Patent Application 2005/0013713).
Tetkoskie et al. disclose a bearing surface (324) on the rotor, however do not explicitly disclose bearing surface comprised of ceramic.
Cooper ‘713 discloses an impeller (300) with a bearing surface comprised of ceramic (par. 57, Figs. 11-12).
Tetkoskie discloses a rotor for molten metal with a bearing surface, however do not explicitly disclose the bearing surface comprised of ceramic. Cooper, which is also directed to a rotor for a molten metal pump, disclose a ceramic bearing surface as a suitable material that is resistant to disintegration by corrosive attach from the motel metal (pars. 6, 57). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the rotor of Tetkoskie by providing bearing surface comprised of ceramic, as taught by Cooper, to provide a suitable material that is resistant to disintegration by corrosive attach from the motel metal (pars. 6, 57). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetkoskie (US 2013/0224038) in view of Cooper (US Patent 6,689,310) and in further view of Cooper (US Patent Publication 2005/0013713).
In regards to claim 17, the modified rotor of Tetkoskie et al., as modified by Cooper ‘310 (see Figs. 4-6), comprises the horizontally-extending projection has the leading edge (Cooper 316), however do not disclose the specific thickness.
Cooper ‘713 discloses rotor blade with a leading edge is 1/4” (par. 47).
Tetkoskie, as modified by Cooper ‘310, disclose a molten pump that includes a blade with a leading edge, however do not explicitly disclose the claimed range. Cooper ‘713, which is also directed to a molten pump with a blade, discloses the leading edge with thickness of about 1/4" to prevent breakage during shipping or handle of the impeller, but does not reduce the overall function of the device during operation (par. 47). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the rotor of Tetkoskie by providing the leading edge with the specific thickness, as taught by Cooper '713, to prevent breakage during shipping or handle of the impeller, while not reducing the overall function of the device during operation (Cooper ‘713 par. 47).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
12/6/2022



/Christopher Verdier/Primary Examiner, Art Unit 3745